 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH ROSHAUN REID,                         Case No. 1:19-cv-00549-JDP
12                       Petitioner,                   ORDER DIRECTING CLERK OF COURT TO
                                                       ASSIGN CASE TO DISTRICT JUDGE
13            v.
                                                       FINDINGS AND RECOMMENDATIONS
14       JAY CLAYTON,                                  THAT COURT DENY FRIVOLOUS
                                                       PETITION FOR WRIT OF MANDAMUS
15                       Respondent.
                                                       ECF No. 1
16
                                                       OBJECTIONS DUE IN 14 DAYS
17

18           Petitioner Kenneth Roshaun Reid, a federal prisoner without counsel, seeks a writ of

19   mandamus under 28 U.S.C. § 1361. ECF No. 1. He seeks to compel the Commissioner of the

20   United States Securities and Exchange Commission to collect payments for various bonds and

21   their interests allegedly owed to him. See generally id. He says the SEC must pay him in the

22   amount of ten million dollars and send him a check to an address in New York—not his prison

23   address. See id. at 3. Claimant provides no valid reason why the court should issue such a writ.

24   It would surprise us if petitioner, who has been convicted of murder in connection with drug

25   trafficking,1 has accumulated and retained such wealth. It would also surprise us if his precise

26   monetary entitlement—including interest—were to amount to an even ten million dollars. We are

27
     1
      See generally Reid v. Kizziah, No. 7:18-cv-16, 2018 WL 3213616, at *1 (E.D. Ky. June 29,
28   2018).
                                                      1
 1   satisfied that the petition is frivolous. See Fed. R. Civ. P. 11(b); In re Reid, 719 F. App’x 281

 2   (4th Cir. 2018), cert. denied sub nom. Reid v. U.S. Dist. Court for Dist. of S.C., 139 S. Ct. 314

 3   (2018), reh’g denied, 139 S. Ct. 870 (2019) (explaining to the same petitioner that “mandamus

 4   relief is available only when the petitioner has a clear right to the relief sought”). Even if we are

 5   mistaken as to his financial circumstances, the petition still warrants dismissal because petitioner

 6   does not explain whether he has attempted to collect the payments on his own or why he cannot

 7   do so without resorting to a writ of mandamus, an extraordinary remedy of last resort. See In re

 8   Orange, S.A., 818 F.3d 956, 963 (9th Cir. 2016) (noting that the “foremost prerequisite” to a writ

 9   of mandamus, is that the party seeking the writ has “no other adequate means to attain the relief

10   he desires”). The petition should be denied.

11          We end by warning petitioner against filing frivolous submissions. “A suit at law is not a

12   children’s game, but a serious effort on the part of adult human beings to administer justice.”

13   Barsten v. Dep’t of Interior, 896 F.2d 422, 423 (9th Cir. 1990). The court may sanction petitioner

14   if he continues to pursue frivolous arguments.

15   I.     Order
16          The clerk of court is directed to assign this case to a U.S. District Court Judge who will

17   review these findings and recommendations.

18   II.    Findings and Recommendations
19          We recommend that the court deny the petition for a writ of mandamus. ECF No. 1.

20          These findings and recommendations are submitted to the U.S. District Court Judge
21   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

22   Practice for the United States District Court, Eastern District of California. Within fourteen days

23   of the service of the findings and recommendations, petitioner may file written objections to the

24   findings and recommendations with the court and serve a copy on all parties. That document

25   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

26   District Judge will then review the findings and recommendations under 28 U.S.C.
27   § 636(b)(1)(C).

28
                                                        2
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     May 6, 2019
 4                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8            No. 202
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              3
